Citation Nr: 0947562	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-06 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision, by the Louisville, Kentucky, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, headaches, and a back 
disorder (claimed as "body pain").  He perfected a timely 
appeal to that decision.  

The issues of entitlement to service connection for headaches 
and a back disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that 
the Veteran's right ear hearing loss began many years after 
service and was not caused by any incident of service.  

2.  The Veteran does not have a left ear hearing loss 
disability.  

3.  The evidence does not reflect that the Veteran has a 
current diagnosis of tinnitus.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  

2.  Left ear hearing loss was not incurred in or aggravated 
by service and an organic disease of the nervous system may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).  

3.  Tinnitus was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of 
letters dated in January 2005 and April 2005 from the RO to 
the Veteran which were issued prior to the RO decision in 
July 2005.  Those letters informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
February 2007 SOC provided the Veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

VA has obtained service and post-service medical records.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  As shown below, there 
is no competent evidence of any event, injury, or disease 
affecting the Veteran's hearing acuity or ears or any 
indication that current hearing loss or tinnitus or recurrent 
symptoms thereof may be associated with service.  Rather, the 
competent evidence, as discussed below, shows that the 
Veteran's suddent onset of hearing problems in 1991 was most 
likely related to a postservice clot in the artery supplying 
his inner ear.  Accordingly, we find that VA has satisfied 
its duty to assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claims under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
bilateral hearing loss and tinnitus, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the Veteran is represented 
by a highly qualified Veterans service organization, we find 
that there has been essential fairness.  


II.  Factual background.

The Veteran served on active duty from September 1956 to 
October 1965.  His DD Form 214 reflects that the Veteran's 
military occupational specialty was AC&W Technician.  His 
service treatment records are negative for any history, 
treatment, or diagnosis of hearing loss or tinnitus.  On the 
occasion of his enlistment examination in September 1956, 
hearing was found to be 15/15 for whispered voice in both 
ears.  The separation examination, dated in August 1965, 
revealed pure tone thresholds of -10 (5), -10 (0), -10 (0), -
10 (0), and -10 (-5) decibels in the right ear, and -5 (10),    
-5 (5), -5 (5), -10 (0), and -10 (-5) decibels in the left 
ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, 
respectively.  (NOTE: Prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA). Those are the figures on the 
left of each column and are not in parentheses. Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI). In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.) 

The Veteran's application for service connection for 
bilateral hearing loss and tinnitus (VA Form 21-526) was 
received in October 2004.  Submitted in support of his claim 
were treatment reports from private treatment records dated 
from December 1990 to August 1998.  These records show that 
the Veteran was seen in December 1990, with complaints of 
difficulty hearing in his right ear and right serrous otitis.  
The assessment was right serrous otitis.  On January 7, 1991, 
the Veteran was seen with complaints of distorted hearing in 
the right ear; the assessment was recent otitis.  It was 
noted that the Veteran had hearing loss which had its onset 6 
weeks ago.  

Of record is a medical statement from Dr. H.M., dated January 
11, 1991, wherein he stated that the Veteran suffered from 
right sudden hearing loss a month and a half ago; at that 
time, he was treated with antibiotics with no improvement.  
Dr. H.M. stated that examination showed bilateral normal 
tympanic membrane with normal middle ear structures; the rest 
of the examination was unremarkable.  The audiogram showed 
profound sensorineural hearing loss on the right side with 
exception of the 250 Hz frequency where he had some hearing 
left.  Dr. H.M. stated that this is a sudden sensorineural 
hearing loss due to most likely a clot in the artery 
supplying the inner ear; he stated that considering the 
length of time passed, the chances of recovery is not so 
great.  


III.  Legal analysis.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active service and organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  S/C-Right ear hearing loss.

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for right ear hearing loss.  

While the Veteran indicates that exposure to noise from the 
intermittent rifle competition, mandatory yearly 
qualifications on the M1 or M2 carbine, and automatic pistol 
contributed to his right ear hearing loss, the service 
treatment records are completely silent for any complaints of 
or treatment for right ear hearing loss.  Furthermore, the 
separation physical, in August 1965, noted the Veteran's ears 
as normal.  The first objective clinical documentation of 
right ear hearing loss is dated in January 1991, over 25 
years after service separation.  The Board must note the 
lapse of many years between the Veteran's separation from 
service and the first diagnosis of right ear hearing loss.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In addition, while the Veteran has a current diagnosis of 
sensorineural hearing loss in the right ear, there is no 
reliable evidence indicating that there is a relationship 
between the Veteran's current right ear hearing loss and 
active service.  The Veteran has not submitted any competent 
evidence of a nexus to service.  In fact, it does not appear 
that the Veteran is claiming that he has had continuity of 
symptomatology since service.  In fact on his claim for VA 
compensation, he reported that his hearing loss disability 
began in 1986, over 20 years following service separation.  
Therefore, the Board finds that there is no competent 
evidence that the Veteran's right ear hearing loss was 
incurred in or aggravated by service and service connection 
is denied.  

To the extent that the Veteran attributes his right ear 
hearing loss disability to service (in particular his in-
service weapons training), the Board notes that the Veteran's 
assertions are not credible.  The Board is not holding that 
corroboration is required.  The Board may discount lay 
evidence when such discounting is appropriate.  As fact 
finder, the Board is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Although the Veteran asserts that his right ear hearing loss 
disability is related to service, by his own admission he 
stated that developed sudden hearing loss only six weeks 
prior to the clinical visit in January 1991.  This history of 
postservice incurrence of right ear hearing loss disability 
is consistent with the contemporaneous service treatment 
records that are silent for right ear hearing loss and the 
lack of treatment records until 1991.  Accordingly, the Board 
finds that there is no credible evidence of in-service 
manifestations or continuity of symptoms since service, and 
no competent evidence otherwise showing that a right ear 
hearing loss disability was incurred in service or otherwise 
related to active service.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
right ear hearing loss, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 
(2009).  



B.  S/C-Left ear hearing Loss & Tinnitus.

The Veteran is also seeking service connection for a left ear 
hearing loss disability and tinnitus, which he believes 
developed as a consequence of service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation. Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. 
§§ 1110, 1131 (2009).  Thus, in order for a veteran to 
qualify for entitlement to compensation under those statutes, 
the veteran must prove the existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

After careful review of the record, the Board finds that 
service connection is not warranted for a left ear hearing 
loss disability or tinnitus.  Service treatment records are 
negative for reference to a left ear hearing loss or 
tinnitus.  While the Veteran indicates that he was exposed to 
noise from the intermittent rifle competitions, M1 or M2 
carbine and automatic pistols, contemporaneous service 
records are silent for any injury or disease affecting the 
ears.  Furthermore, the August 1965 separation examination 
report shows that the ears and drums were normal and 
audiometric examination at that time did not reveal any 
hearing impairment.  His hearing was assigned a physical 
profile of "1."  

With respect to the claim for left ear hearing loss, there is 
no competent post-service evidence of a current disability as 
contemplated by VA regulations (See 38 C.F.R. § 3.385).  
While the Veteran was treated for a sudden right ear hearing 
loss in 1991, no mentioned is made of any hearing loss 
disability in the left ear.  A January 1991 private 
audiometric screening revealed left ear hearing puretone 
thresholds of 25 dB at 500, 1000, 2000, and 4000 Hertz.  
These readings do not reach the threshold required for a 
hearing loss disability for VA purposes.  Subsequent medical 
records do not contain audiometric findings consistent with a 
left ear hearing disability.  To the extent that the Veteran 
may believe he has a current left ear hearing loss 
disability, the Veteran is compentent to report his perceived 
decreased in the ability to hear.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, in the absence of evidence 
indicating that the he has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to the presence of 
any hearing impairment to the level necessary to establish a 
disability for VA purposes to to be of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, service 
connection for left ear hearing disabilty must be denied.  
Absent a current disability, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In summary, there is no evidence of left ear hearing loss 
disability in service or within the post service year, and no 
post-service evidence of a left hearing loss disability (as 
defined by section 3.385).  In the absence of the claimed 
disability, service connection may not be granted.  See 
Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Accordingly, service connection for left 
ear hearing loss disability is denied.  

With respect to the claim for service connection for 
tinnitus, the Board notes that, although a layman is not 
competent to establish the presence of disability within the 
meaning of 38 C.F.R. § 3.385, a layman is competent to report 
his perceived ringing or buzzing in his ears.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent 
that the Veteran may maintain that his perceived ringing or 
buzzing in his ears originated during service and has 
continued since that that time, the Board finds his 
contentions are not credible.  In so doing, the Board has 
placed greater probative weight on the Veteran's service 
treatment records that do not reveal any in-service 
complaints of tinnitus or any injury or disease of the ears 
during service.  On the contrary, the Veteran's service 
treatment records show normal findings with respect to his 
ears at the time of his service separation.  Any current 
assertions of tinnitus persisting since service lack 
credibility in light of the decades long absence of 
complaints, treatment, or diagnosis of tinnitus and the lack 
of complaints of tinnitus at the time that the Veteran 
received treatment for sudden right ear hearing loss in 1991.    

To the extent that the Veteran maintains that any current 
tinnitus that originated after service is related to his 
active service, the Veteran lacks the medical knowledge or 
training necessary to provide competent medical opinions 
regarding etiology.  See Espiritu.  Therefore, his opinion 
regarding the etiology of any current tinnitus is not 
competent.  As noted previously, the Veteran's service 
treatment records are silent for any treatment, complaint, or 
diagnosis of any tinnitus.  Likewise, post service meidcla 
records are silent for any problems of the ears until 1991 at 
which time the Veteran received treatment for sudden right 
ear hearing loss as a result of clot in an artery.  Despite 
postservice treatment for a signficiant right hearing loss 
disability, the Veteran has not provided any competent 
evidence linking current tinnitus to active duty.  

In summary, there is no evidence of tinnitus in service or 
within the post service year, and no competent post-service 
evidence linking current tinnitus to service.    As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service 
connection is denied.  




ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claims.  Such development would 
ensure that the Veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009), and VA regulations implementing 
VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009), are met.  The specific bases for remand are set forth 
below.  

A.  S/C for back disorder (body pain).

The service treatment records indicate that the Veteran was 
seen at a dispensary on May 1, 1962 with complaints of a 3 
week history of back pain that had progressively worsened; he 
stated that the pain was located in his right shoulder and 
neck and increased with motion.  Diagnosis was myalgias of 
right shoulder girdle muscles.  An annual examination in 
August 1964 noted that the Veteran was treated for a sprained 
back; clinical evaluation of the spine was normal.  The 
separation examination, conducted in August 1965 was negative 
for any complaints or diagnosis of a back disorder.  

In a statement dated in January 1996, Dr. J.M. indicated that 
the Veteran was seen for complaints of pain in the lower part 
of his body, particularly in the back, arms, shoulders and 
hands.  It was noted that he works as a mechanic and finds 
that he is really stiff and sore when he gets out from under 
a car if he has been there for any length of time.  The 
assessment was probable arthritis of the spine, which the 
examiner described as wear and tear arthritis.  An x-ray 
study of the spine revealed minimal osteoarthritic changes in 
the lower lumbar spine.  

Private treatment reports dated from March 2002 through March 
2004 indicate that the Veteran received ongoing evaluation 
and treatment for several disabilities, including 
degenerative arthritis of multiple joints.  A treatment 
report dated in March 2004 reflects an assessment of 
osteoarthritis.  

In a statement dated in February 2005, the Veteran indicated 
that he injured his back outside the 784th combat control 
center in 1960; he stated that he has had problems with his 
back ever since that injury.  The Veteran also maintained 
that his 9 years of service as a radar operator has 
contributed to his debilitating body pain.  

In light of the documented complaints of back pain during 
service and current evidence of a lower back disability, the 
Board is of the opinion that a VA examination would be 
probative in ascertaining whether there is an etiolgoicaly 
link between his in-service complaints and current 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

B.  S/C headaches.

Post service treatment records show complaints of headaches 
in August 1984; it was noted that the Veteran reported 
arthralgia which started with nausea, headaches and 
dizziness.  During a clinical visit in May 1988, the Veteran 
reported that Tagamet caused headaches.  When seen in 
December 1990, the Veteran reported headaches with onset of 
one year; the impression was migraine/vascular headaches.  

The Veteran was seen in July 2003 with a history of 
headaches; he stated that his headaches have been chronic for 
24 years off and on.  The assessment was headache, with a 
presumptive etiology of muscle contraction (tension).  

In a statement dated in February 2005, the Veteran indicated 
that he participated in intramural boxing tournaments in the 
1950's and 1960's in the United States and Nova Scotia 
Canada, while stationed with the 783rd radar station and the 
784th aircraft control and warning squads.  The Veteran 
maintained that these assignments in service contributed to 
the development of his headaches.  

Given these reports, the RO should obtain the Veteran's 
service personnel records and associate them with the claims 
folder, as they may potentially substantiate the Veteran's 
claim.  38 U.S.C.A § 5103A(b)(3) (Providing that VA must 
assist claimants in obtaining records from a Federal 
department or agency until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).  

The Board further notes that the Veteran has not been 
afforded a VA examination to determine the etiology of his 
headaches.  On remand, the Veteran should be afforded a VA 
examination to ascertain the etiology of any current 
disability manifested by headaches.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO should contact the appropriate 
service department and/or Federal agency 
and request complete copies of the 
Veteran's service personnel records and 
associate those records with the claims 
folder.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his claimed 
back and headache disorders, especially 
within one year of his active service or 
in the years immediately after.  After 
securing the necessary release, obtain 
these records.  Any negative search 
should be noted in the claims file and 
communicated to the Veteran.  

3.  Upon completion of the foregoing, the 
Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed back disorder and 
headaches.  All necessary tests and 
studies should be conducted.  

After the examination and review of the 
medical records, the examiner should:
 
(1) Identify any current chronic 
disability manifested by headaches? 

(2) For each  chronic disability 
manifested by headaches identified, 
render an opinion as to whether it 
is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the disability is 
etiologically related to service? 

(3) Identify any current back 
disability? 

(2) For each back disability 
identified, render an opinion as to 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that the 
disability is etiologically related 
to service? 

The examiner must provide a complete 
rationale for any stated opinion.  

4.  Thereafter, he RO should readjudicate 
the issues on appeal.  If the 
determination remains adverse to the 
Veteran, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The Veteran and 
his representative should be provided an 
appropriate opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the Veteran due process of law.  No action is 
required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


